Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 1/14/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-2 and 4-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (Medical Plastics and Biomaterials, 2000; IDS filed 7/8/2020) in further view of US 20210169748 to Jang (document already in record).   Shah discloses a medical device comprising a polymeric material and radiopaque filler material dispersed within the polymeric material, the radiopaque filler material comprising a mixture of: barium sulfate (a first radiopaque material); and a second radiopaque material (pages 4-5; Table IV Conclusions).   The radiopaque filler material may further comprise bismuth trioxide, bismuth oxychloride, or tungsten (a third radiopaque material) (Table IV).   The medical device comprises a catheter (page 2, left column, second paragraph).  In some embodiments, the first radiopaque material may be mixed at a weight ratio of 60 parts and the second radiopaque material may be mixed at a weight ratio of 40 parts (page four, left column, last full paragraph).  
Shah fails to teach inclusion of tantalum (Ta) in its second radiopaque material, and further fails to teach the range of 25 wt-% or more for its first radiopaque material, the range of 25 wt-% or more for its second radiopaque material, and the narrower weight percent ranges recited in the dependent claims. 
Jang teaches that tantalum pentoxide is a radiopaque material for use in medical compositions (abstract; paragraphs 20-22 and 56).  Jang teaches a mixture which may comprise tantalum pentoxide and bariums sulfate) (paragraphs 56-63).   Jang teaches that the amount of each component in the radiopaque powder is a result effective parameter to impart the desired radiopacity to the composition (paragraph 62).   

Applicant argues that Shah’s teaching of blending two radiopaque materials is limited to lending barium sulfate and bismuth, and does not teach the instantly claimed weight percent ranges.  Applicant argues that Jang does not teach a blend or radiopaque materials.  Applicant argues that it would not have been obvious to incorporate tantalum pentoxide into the composition of Shah based on Jang.
Applicant’s arguments have been fully considered but are not found persuasive.   Regarding applicant’s use of the word “blend” in their arguments, for clarity, although the two terms are sometimes used interchangeably in the art, the claims use the language of a “mixture,” not a “blend.”    Regarding applicant’s argument that neither Shah nor Jang teach a blend (mixture) of radiopaque materials, the examiner’s response is that this is not how the artisan would read the references.  In reading Shah, the artisan would understand from the disclosure of a mixture of two of the disclosed radiopaque materials in Shah that a mixture of radiopaque materials is suggested.    In Jang, a combination of radiopaque materials are combined in a powder (paragraphs 56-63).  In order for a combination of radiopaque materials to be combined in a powder, it is reasonable that they would be mixed together.   Regarding applicant’s arguments regarding the presently claimed weight percentages, the examiner recognizes that Shah does not teach the presently claimed weight percentages, but it would have been obvious to optimize the weight percentage of the first radiopaque and second radiopaque material, and in this way, find the presently claimed weight percentages through routine experimentation for the reasons given above.  Regarding applicant’s argument that it would not have been obvious to incorporate tantalum pentoxide 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


January 26, 2022